DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the list" in line2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicksay et al. (US9049485, hereinafter Nicksay).

Regarding claims 1 and 14-15, Nicksay discloses a computer-implemented method performed on an electronic device (and system, see Nicksay, at least at Figs. 1, 9, and related text), the method comprising the steps of: 
providing a playback region on a display associated with the electronic device (interface 402/802, see Nicksay, at least at Figs. 4 and 8, and related text); 
providing a preview screen (video player window 404/804, see Nicksay, at least at Figs. 4 and 8, and related text) in the playback region prior to or after playback of a primary video (see Nicksay, at least at col 3, lines 33-51, col 4, lines 43-46, col 6, lines 55-64, Fig. 4, Fig. 8, and related text), the playback region being divided into multiple secondary preview sections (see Nicksay, at least at Figs. 4 and 8, and related text), each preview section being selectable and representing a link (see Nicksay, at least at col 7, lines 4-14,  Figs. 4 and 8, and related text); 
providing a play button associated with the primary video (see Nicksay, at least at col 6, lines 55-24, Figs. 4 and 8, and related text); 
responsive to receiving a selection of the play button, playing the primary video (see Nicksay, at least at col 6, lines 55-24, Figs. 4 and 8, and related text); and
responsive to receiving a selection of a secondary preview section, navigating to the link of the secondary preview section (see Nicksay, at least at col 7, lines 4-14,  Figs. 4 and 8, and related text).

Regarding claim 8, Nicksay discloses wherein the primary video has a location associated therewith, the location being associated with or owned by a digital land owner (hyperlinked server location/web address, see Nicksay, at least at col 3, lines 33-51).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being patentable over Nicksay (previously cited).

Regarding claims 2, 4 and 7, Nicksay discloses altering the number of secondary preview sections from the number shown (see Nicksay, at least at col 9, lines 48-57); links of videos associated with the primary video due to a related genre (see Nicksay, at least at col 4, lines 39-46), but does not specifically disclose wherein the playback region fills the entire display of the electronic device; wherein the number of secondary preview sections is six; or wherein the link is selected from the list comprising: a link to a video captured at the same location or of the same scene as the primary video and with a different camera; a link to a list of videos associated with a 

Claims 9-11 are rejected under 35 U.S.C. 103 as being patentable over Nicksay (previously cited), as applied to claim 1 above, and further in view of Berberat et al. (US20130325964, hereinafter Berberat) and Chapman et al. (20090018917, hereinafter Chapman).

Regarding claims 9-10, Nicksay discloses capturing a primary video (the video must be capture in order to store the video for uploading from the client device (see Nicksay, at least at col 3, line 65 – col 4, line 2); 

receiving, from the user, tags to be associated with the primary video (see Nicksay, at least at col 3, lines 56-65, col 5, line 66 – col 6, line 8, and related text), but does not specifically disclose recording a geo-location at which the video is captured; or 
receiving, from the user, an indication of the secondary preview sections to be shown before or after playback of the primary video.
In an analogous art relating to a system for providing a platform for video control, Berberat discloses capturing a primary video (see Berberat, at least at [0007], [0025], [0038]-[0039], Fig 4, and related text); and
recording a geo-location at which the video is captured (see Berberat, at least at [0007], [0025], [0038]-[0039], Fig 4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Nicksay to include the limitations as taught by Berberat for the advantage of allowing more robust searching and filtering of desirable content.
And while Nicksay in view of Berberat does disclose secondary preview sections to be shown before or after playback of the primary video, Nicksay in view of Berberat does not specifically disclose receiving, from the user, an indication of the secondary preview sections to be shown.
In an analogous art relating to a system for providing a platform for video control, Chapman discloses receiving, from the user, an indication of the secondary preview sections to be shown (see Chapman, at least at [0025], [0030], [0063]-[0066], and related text).

Regarding claim 11, Nicksay in view of Berberat and Chapman discloses wherein a list of advertisers from which a user selects advertisers is filtered based on advertiser input in the form of an indication of users the advertisers wish to advertise with or to (market segment, see Chapman, at least at [0065]).

Claims 3, 6 and 12 are rejected under 35 U.S.C. 103 as being patentable over Nicksay (previously cited), as applied to claim 1 above, and further in view of Schwesig et al. (US20140108510, hereinafter Schwesig).

Regarding claims 3 and 6, Nicksay does not specifically disclose wherein the display is a user interface of the electronic device or the display is a touch-sensitive display of the electronic device, and a selection from a user is received via the touch-sensitive display.
In an analogous art relating to a system for providing a platform for video control, Schwesig discloses wherein the display is a user interface of the electronic device and the display is a touch-sensitive display of the electronic device, and a selection from a user is received via the touch-sensitive display (see Schwesig, at least at [0036] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Nicksay to include the limitations as taught by Schwesig for the advantage of providing a more robust system for controlling content.

capturing, using a camera associated with the electronic device, the selected media format; 
combining all formats of captured media into a video file; 
associating tags with the video file, the tags describing features of the video file and enabling categorization of video files having shared associated tags at a media platform; and publishing the video file to the media platform.
In an analogous art relating to a system for providing a platform for video control, Schwesig discloses receiving, from a user, a selection of a media format to be captured (see Schwesig, at least at [0019]-[0020], [0030]-[0032], [0039], [0060]-[0062], and related text); 
capturing, using a camera associated with the electronic device, the selected media format (see Schwesig, at least at [0019]-[0020], [0030]-[0032], [0039], [0060]-[0062], and related text); 
combining formats of captured media into a video file (see Schwesig, at least at [0019]-[0020], [0030]-[0032], [0039], [0060]-[0062], and related text); 
associating tags with the video file, the tags describing features of the video file and enabling categorization of video files having shared associated tags at a media platform (see Schwesig, at least at [0019]-[0020], [0030]-[0032], [0039], [0060]-[0062], and related text); and publishing the video file to the media platform (see Schwesig, at least at [0019]-[0020], [0030]-[0032], [0039], [0060]-[0062], and related text).


Claim 13 is rejected under 35 U.S.C. 103 as being patentable over Nicksay (previously cited), as applied to claim 1 above, and further in view of Liwerant et al. (US20080216139, hereinafter Liwerant).

Regarding claim 13, Nicksay does not specifically disclose the steps of providing a user of the electronic device with at least one selectable category, the category defining at least a platform to which a video file is to be published;
receiving a selection of a category from the user via a user interface of the electronic device; 
capturing an item of digital content which the user wishes to publish; and 
publishing the video file on the platform defined by the selected category.
In an analogous art relating to a system for providing a platform for video control, Liwerant discloses providing a user of an electronic device with at least one selectable category (see Liwerant, at least at [0037]-[0041], [0079], Fig. 8, and related text), the category defining at least a platform to which a video file is to be published (see Liwerant, at least at [0037]-[0041], [0079], Fig. 8, and related text);
receiving a selection of a category from the user via a user interface of the electronic device (see Liwerant, at least at [0037]-[0041], [0079], Fig. 8, and related text); 
capturing an item of digital content which the user wishes to publish (see Liwerant, at least at [0037]-[0041], [0079], Fig. 8, and related text); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Nicksay to include the limitations as taught by Liwerant for the advantage of providing a more robust system for controlling content.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421